EXHIBIT 10.45

NOTE: PORTIONS OF THIS AGREEMENT ARE THE SUBJECT OF A

CONFIDENTIAL TREATMENT REQUEST BY THE REGISTRANT TO THE

SECURITIES AND EXCHANGE COMMISSION. SUCH PORTIONS HAVE BEEN

REDACTED AND ARE MARKED WITH A “[****]” IN PLACE OF THE REDACTED

LANGAUGE.

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of December 6, 2011, is by and among PENSON WORLDWIDE,
INC., a Delaware corporation (the “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and each individually, a “Lender”),
REGIONS BANK, as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender, and Letter of Credit Issuer and REGIONS CAPITAL
MARKETS, a division of Regions Bank, as Lead Arranger and Bookrunner.

RECITALS:

A. The Borrower, the Lenders party thereto and the Administrative Agent have
entered into that certain Second Amended and Restated Credit Agreement dated as
of May 6, 2010 (as the same has been and may be amended, modified, supplemented
or restated from time to time, the “Credit Agreement”).

B. The Borrower, the Lenders, and the Administrative Agent now desire to amend
the Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders party
hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Credit
Agreement, as amended hereby.

ARTICLE II

Amendments to the Credit Agreement

Section 2.1 Amendments to Section 1.01 of the Credit Agreement.

(a) Effective as of the date hereof, the definition of “Letter of Credit
Sublimit” in Section 1.01 of the Credit Agreement shall be amended by replacing
the reference to the amount “$10,000,000” with a reference to the amount
“$7,000,000.”



--------------------------------------------------------------------------------

(b) Effective as of the date hereof, the definition of “Maturity Date” in
Section 1.01 of the Credit Agreement shall be amended by deleting such
definition in its entirety and replacing it to read as follows:

“Maturity Date” means the earlier of (a) March 31, 2012, (b) the date that all
outstanding Loans have been reduced to zero and (c) such other date on which the
Loans become due and payable as provided in this Agreement; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

“Required Lenders” means, as of any date of determination, Lenders having at
least 66-2/3% of the Total Commitments or, if the commitment of each Lender to
make Loans and the obligation of the Letter of Credit Issuer to make Letter of
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate at least 66-2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in Letter of
Credit Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition); provided that the Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; and
further, provided that to the extent there are only two Lenders holding the
Total Commitments, the consent of both Lenders shall be required for any action
purporting to require the vote of the “Required Lenders.”

(c) Effective as of the date hereof, the definition of “Total Commitments” in
Section 1.01 of the Credit Agreement shall be amended by deleting such
definition in its entirety and replacing it to read as follows:

“Total Commitments” means the Commitments of all the Lenders in an aggregate
amount up to but not exceeding $7,000,000.

Section 2.2 Deletion of Section 2.01(b) of the Credit Agreement. Effective as of
the date hereof, Section 2.01(b) shall be deleted in its entirety.

(a) Section 2.05(d)(ii) of the Credit Agreement. Effective as of November 30,
2011, the provisions of Section 2.05(d)(ii) of the Credit Agreement shall be not
be applicable with respect to the Borrower’s sale of Penson Financial Services
Australia Pty Ltd.

Section 2.3 Amendment to Section 2.05(f) of the Credit Agreement. Effective as
of the date hereof, Section 2.05(f) of the Credit Agreement shall be deleted in
its entirety and replaced with the following:

 

  (f)   Reserved.

 

2



--------------------------------------------------------------------------------

Section 2.4 Deletion of Section 2.14 of the Credit Agreement. Effective as of
the date hereof, Section 2.14 of the Credit Agreement shall be deleted in its
entirety.

Section 2.5 Deletion of Section 2.15 of the Credit Agreement. Effective as of
the date hereof, Section 2.15 of the Credit Agreement shall be deleted in its
entirety.

Section 2.6 Section 7.16 of the Credit Agreement. The financial covenants set
forth in Sections 7.16(b) and 7.16(g) of the Credit Agreement shall not be
tested or applicable for the period ending [****].

Section 2.7 Amendment to Schedule 2.01 of the Credit Agreement. Effective as of
the date hereof, Schedule 2.01 to the Credit Agreement is hereby replaced with
the Schedule 2.01 attached hereto for all purposes under the Credit Agreement,
and any reference to Schedule 2.01 in any Loan Document shall refer to the
Schedule 2.01 attached hereto.

ARTICLE III

Conditions Precedent to Effectiveness

Section 3.1 Conditions. The effectiveness of this Amendment is subject to the
full satisfaction of each of the following conditions precedent:

(a) Documents. The Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent:

(i) Amendment. Executed counterparts of this Amendment, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower.

(ii) Amendment Fee. Payment of an amendment fee in an amount of $[****], for the
account of each Lender executing this Amendment on a pro rata basis. Such
amendment fee is due and payable on or before 5:00 pm Central time on the
closing date of this Amendment.

(iii) Other Fees. Any other fees required to be paid on or before the date
hereof shall have been paid, including, without limitation, fees and expenses of
counsel to the Administrative Agent.

(iv) Additional Information. Such additional documents, instruments and
information as the Administrative Agent, the Letter of Credit Issuer, the Swing
Line Lender or the Required Lenders reasonably may require.

(b) No Default or Event of Default. No Default shall exist or would result from
the execution of this Amendment.

(c) No Material Adverse Effect. Since the date of the most recent financial
statements delivered by the Borrower to the Administrative Agent, no event or
circumstance has occurred that has had or would be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(d) Representations and Warranties. All of the representations and warranties
contained in Article V of the Credit Agreement as amended hereby and in the
other Loan Documents shall be true and correct on and as of the date hereof,
with the same force and effect as if such representations and warranties had
been made on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date and except that the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement.

ARTICLE IV

No Waiver

Section 4.1 No Waiver. Nothing contained herein shall be construed as a waiver
by the Administrative Agent or any Lender of any covenant or provision of the
Credit Agreement, this Amendment, or any other Loan Document, or of any other
contract or instrument between the Borrower and the Administrative Agent and/or
the Lenders, and the failure of the Administrative Agent and/or any Lender at
any time or times hereafter to require strict compliance by the Borrower of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent or any Lender to thereafter demand strict compliance
therewith. The Administrative Agent and the Lenders hereby reserve all rights
granted under the Credit Agreement, this Amendment, the other Loan Documents and
any other contract or instrument between the Borrowers and the Administrative
Agent and/or the Lenders.

ARTICLE V

Ratifications, Representations and Warranties

Section 5.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Credit Agreement are ratified and
confirmed and shall continue in full force and effect. The Borrower, the
Administrative Agent and the Lenders agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms.

Section 5.2 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (a) the
representations and warranties contained in Article V of the Credit Agreement,
as amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement, and (b) no Default has occurred and is
continuing.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

Section 6.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by the Administrative Agent or any Lender or any closing shall
affect the representations and warranties or the right of the Administrative
Agent or any Lender to rely upon them.

Section 6.2 Reference to Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby. This Amendment is a Loan
Document.

Section 6.3 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 6.4 APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN TEXAS
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS.

Section 6.5 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns, except the Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

Section 6.6 Counterparts. This Amendment may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of any signature pages hereto by telecopy, e-mail or other
electronic transmission shall be effective as delivery of originally executed
signature pages.

Section 6.7 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent and the Lenders to or for any breach of or deviation from
any covenant, condition or duty by the Borrower shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant, condition or
duty.

Section 6.8 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

5



--------------------------------------------------------------------------------

Section 6.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of the Page Intentionally Left Blank. Signature Pages to Follow.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

PENSON WORLDWIDE, INC.

By:

 

/s/ Kevin McAleer

Name:

 

Kevin McAleer

Title:

 

Executive Vice President and

Chief Financial Officer

Signature Page to Third Amendment



--------------------------------------------------------------------------------

REGIONS BANK,

as Administrative Agent, a Lender, Letter of Credit Issuer and Swing Line Lender

By:

 

/s/ Robin Ingari

Name:

 

Robin Ingari

Title:

 

Senior Vice President

Signature Page to Third Amendment



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Documentation
Agent

By:

 

/s/ Paul Howell

Name:

 

Paul Howell

Title:

 

Senior Vice President

Signature Page to Third Amendment



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA PERCENTAGES

 

Lender

   Commitment      Pro Rata
Percentage  

Regions Bank

   $ [****]         [****] % 

Texas Capital Bank, National Association

   $ [****]         [****] % 

Total

   $ [****]         [****] % 